Michigan Supreme Court
                                                                                             Lansing, Michigan
                                                                Chief Justice:          Justices:



Syllabus                                                        Robert P. Young, Jr.    Stephen J. Markman
                                                                                        Brian K. Zahra
                                                                                        Bridget M. McCormack
                                                                                        David F. Viviano
                                                                                        Richard H. Bernstein
                                                                                        Joan L. Larsen
This syllabus constitutes no part of the opinion of the Court but has been              Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.                Corbin R. Davis



               HODGE v STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY

               Docket No. 149043. Argued October 13, 2015 (Calendar No. 2). Decided June 6, 2016.

                Linda Hodge filed suit against State Farm Mutual Automobile Insurance Company in the
       36th District Court for first-party no-fault benefits related to injuries she sustained when she was
       struck by a car insured by State Farm. Hodge’s complaint indicated that the amount in
       controversy was $25,000, which was within the district court’s jurisdiction. During discovery,
       State Farm came to believe that Hodge would present at trial proof of damages in excess of the
       district court’s $25,000 jurisdictional limit. The 36th District Court, Kenneth J. King, J., denied
       State Farm’s motion in limine to prevent Hodge from presenting evidence of claims exceeding
       $25,000, and to prevent the jury from awarding damages in excess of $25,000. At trial, Hodge
       did present proof of injuries exceeding $25,000, and the jury returned a verdict of $85,957. The
       district court reduced the verdict to the jurisdictional limit of $25,000, and it awarded $1,769 in
       no-fault interest. State Farm appealed in the Wayne Circuit Court, claiming that the amount in
       controversy exceeded the district court’s jurisdictional limit and that capping Hodge’s damages
       at $25,000 could not cure the defect. The circuit court, Brian R. Sullivan, J., agreed and reversed
       the district court’s order of judgment. The Court of Appeals denied Hodge’s application for
       leave to appeal. The Supreme Court remanded the case to the Court of Appeals for consideration
       as on leave granted, and the Court of Appeals consolidated it with Moody v Home Owners Ins
       Co, another case that raised the same jurisdictional question. The Court of Appeals, MARKEY,
       P.J., and FITZGERALD and OWENS, JJ., affirmed the circuit court’s decision that the district court
       was divested of jurisdiction when pretrial discovery, counsel’s arguments, and the evidence
       presented at trial pointed to damages in excess of $25,000. Moody, 304 Mich. App. 415 (2014).
       Plaintiffs in the consolidated cases appealed in the Supreme Court. The Supreme Court initially
       granted leave to appeal in Moody v Home Owners, and held Hodge’s appeal in abeyance pending
       the outcome in Moody. The Supreme Court subsequently granted plaintiffs’ motions in Moody
       to dismiss their appeals, vacated the abeyance order in Hodge, and granted Hodge leave to
       appeal two issues: (1) whether a district court is divested of its subject-matter jurisdiction when a
       plaintiff alleges less than $25,000 in damages but seeks more than $25,000 at trial—that is, under
       such circumstances, whether the “amount in controversy” exceeds $25,000, and (2) if not,
       whether the district court is otherwise divested of its subject-matter jurisdiction, under such
       circumstances, on the basis that the plaintiff acted fraudulently or in bad faith by alleging
       damages within the district court’s jurisdiction.

               In a unanimous opinion by Justice LARSEN, the Supreme Court held:
        The “amount in controversy” is determined by the ad damnum clause in a plaintiff’s
complaint. When a complaint alleges damages not exceeding $25,000, the district court has
subject-matter jurisdiction over that complaint.

        A district court is not divested of its subject-matter jurisdiction over a complaint alleging
an amount in controversy not exceeding $25,000, even though the plaintiff’s pretrial discovery
answers, counsel’s arguments before trial, and evidence presented at trial, all indicate that the
plaintiff’s damages far exceeded the district court’s jurisdictional limit. In this case, Hodge filed
in district court a complaint for damages not exceeding $25,000. Pretrial conduct and the
introduction of evidence at trial indicated that Hodge’s damages far exceeded $25,000.
However, the circuit court wrongly decided that the district court was divested of jurisdiction
when the amount of damages shown exceeded $25,000. The district court was not divested of
jurisdiction because the complaint claimed damages within the district court’s jurisdictional
limit, even though the damages actually exceeded $25,000. In the absence of bad faith, the
prayer for relief controls the amount in controversy and the amount of damages a plaintiff may
recover.

       The Supreme Court did not address whether the allegations were pleaded in bad faith
because defendant did not raise the issue.

        Reversed, the district court judgment reinstated, and the case remanded to the district
court for further proceedings.

        Justice MARKMAN concurred with the majority’s opinion in full and wrote separately to
explain his view that a plaintiff pleads in bad faith when he or she alleges an “amount in
controversy” consistent with the district court’s $25,000 jurisdictional limit with the intention to
present evidence and argument inconsistent with that amount. The question of proper
jurisdiction does not end with a plaintiff’s willingness to accept damages capped by the district
court’s jurisdictional limit. A plaintiff may gain an unfair advantage by pleading in bad faith,
and the district court must divest itself of jurisdiction when a plaintiff has obtained the district
court’s jurisdiction by pleading in bad faith. The district court has a continuing obligation to be
vigilant in identifying bad-faith conduct, and it must be prepared to question sua sponte its own
jurisdiction at any stage of the proceeding.




                                     ©2016 State of Michigan
                                                                            Michigan Supreme Court
                                                                                  Lansing, Michigan
                                                      Chief Justice:          Justices:



OPINION                                               Robert P. Young, Jr. Stephen J. Markman
                                                                           Brian K. Zahra
                                                                           Bridget M. McCormack
                                                                           David F. Viviano
                                                                           Richard H. Bernstein
                                                                           Joan L. Larsen

                                                                       FILED June 6, 2016


                             STATE OF MICHIGAN

                                     SUPREME COURT


LINDA HODGE,

              Plaintiff-Appellant,

v                                                              No. 149043

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

              Defendant-Appellee.


BEFORE THE ENTIRE BENCH

LARSEN, J.
       This case involves the proper application of MCL 600.8301, which grants the

district court “exclusive jurisdiction in civil actions when the amount in controversy does

not exceed $25,000.00.” For at least 160 years, Michigan courts have held that the
allegations in the complaint establish the amount in controversy. 1       We affirm that

principle today.

         This case arises out of a lawsuit for no-fault damages filed in the 36th District

Court. Plaintiff Linda Hodge was struck by a car in Detroit and sustained serious

injuries. She brought this suit for first-party no-fault benefits against defendant State

Farm Mutual Automobile Insurance Company, which insured the driver who struck her.

She sought damages for her medical expenses, loss of wages, and attendant-care needs.

In two separate parts of her complaint, Hodge stated that she sought damages “not in

excess of $25,000.”

         During discovery, State Farm came to believe that Hodge would present at trial

proof of damages in excess of $25,000. Such proofs, in State Farm’s view, would take

the “amount in controversy” above the district court’s jurisdictional limit. State Farm,

therefore, filed a motion in limine, seeking to prevent Hodge from presenting evidence of

claims exceeding $25,000 and to prevent the jury from awarding damages above that

limit. The district court denied the motion.

         At trial, Hodge did present proof of injuries exceeding $25,000, including more

than $150,000 in attendant-care services alone. At the conclusion of the trial, the jury

returned a verdict of $85,957. The district court then reduced its judgment for Hodge to

$25,000 in damages and $1,769 in no-fault interest.

         State Farm appealed in the Wayne Circuit Court, claiming that the amount in

controversy exceeded the district court’s jurisdictional limit and that capping Hodge’s

1
    See Strong v Daniels, 3 Mich. 466, 473 (1855).



                                               2
recovery at $25,000 could not cure the defect. The circuit court agreed and reversed the

district court’s order of judgment. 2

          The Court of Appeals initially denied plaintiff’s application for leave to appeal.

After this Court remanded for consideration as on leave granted, 3 the Court of Appeals

consolidated this case with another brought in district court by plaintiff’s counsel that

raised the same jurisdictional question. In the consolidated appeal, the Court of Appeals

affirmed the circuit court’s decision, holding that although the district court’s jurisdiction

“will most often be determined by reviewing the amount of damages or injuries a party

claims in his or her pleadings,” 4 the district courts here were divested of jurisdiction

when the “pretrial discovery answers, the arguments of [plaintiff’s] counsel before trial

and the presentation of evidence at trial,” pointed to damages in excess of $25,000. 5

          The plaintiff in each of the consolidated cases sought leave to appeal in this Court.

We initially granted leave to appeal in the companion case, Moody v Home Owners, 6 and

held this case in abeyance pending our decision in Moody. 7             However, this Court

subsequently granted the plaintiffs-appellants’ motion to dismiss their own appeal in



2
  Hodge v State Farm Mut Auto Ins Co, unpublished order of the Wayne Circuit Court,
issued February 1, 2012 (Docket No. 10-012109-AV).
3
    Hodge v State Farm Mut Auto Ins Co, 493 Mich. 937 (2013).
4
    Moody v Home Owners Ins Co, 304 Mich. App. 415, 430; 849 NW2d 31 (2014).
5
    Id.
6
    Moody v Home Owners Ins Co, 497 Mich. 866 (2014).
7
    Hodge v State Farm Mut Auto Ins Co, 853 NW2d 334 (Mich, 2014).



                                                3
Moody. 8 We then vacated our abeyance order and granted leave to appeal in this case,

limited to two issues:

         (1) whether a district court is divested of subject-matter jurisdiction when a
         plaintiff alleges less than $25,000 in damages in his or her complaint, but
         seeks more than $25,000 in damages at trial, i.e., whether the “amount in
         controversy” exceeds $25,000 under such circumstances . . . and, if not, (2)
         whether such conduct nevertheless divests the district court of subject-
         matter jurisdiction on the basis that the amount alleged in the complaint
         was made fraudulently or in bad faith.[9]



                                            *****

         The 1963 Michigan Constitution, art 6, § 1, establishes the circuit court as a “trial

court of general jurisdiction,” and authorizes the Legislature to establish courts of limited

jurisdiction. The Legislature exercised this constitutional authority in 1968 by creating

the district court. 10 MCL 600.8301(1) establishes the district court’s limited jurisdiction:

         The district court has exclusive jurisdiction in civil actions when the
         amount in controversy does not exceed $25,000.00.[11]




8
    Moody v Home Owners Ins Co, 858 NW2d 462 (Mich, 2015).
9
    Hodge v State Farm Mut Auto Ins Co, 497 Mich. 957 (2015).
10
     MCL 600.8101, as enacted by 1968 PA 154.
11
  When the Legislature established the district court in 1968, it set the court’s
jurisdictional limit at $3,000. See 1968 PA 154. The Legislature has twice raised the
jurisdictional limit, to $10,000 in 1971, see 1971 PA 148, and to $25,000 in 1996, see
1996 PA 388.



                                               4
       The plain language of MCL 600.8301(1), read in conjunction with art 6, § 1 and

MCL 600.605, 12 establishes that, in civil actions where no other jurisdictional statute

applies, the district court is limited to deciding cases in which the amount in controversy

does not exceed $25,000. 13 The district court, therefore, may not award damages in

excess of that amount. 14 The question before this Court is how to determine the “amount

in controversy”: by the pleadings or by the proofs at trial?

       Our cases have long held that courts are to determine their subject-matter

jurisdiction by reference to the pleadings.       As far back as 1855, when determining

whether the circuit court or the justice of peace had jurisdiction over a dispute, 15 this

12
   “Circuit courts have original jurisdiction to hear and determine all civil claims and
remedies, except where exclusive jurisdiction is given in the constitution or by statute to
some other court or where the circuit courts are denied jurisdiction by the constitution or
statutes of this state.”
13
   The 1963 Michigan Constitution, art 6, § 1 dictates that the circuit court is to be the
only court of general jurisdiction, but that the Legislature may establish courts of limited
jurisdiction. The Legislature slightly restricted the circuit court’s jurisdiction in
MCL 600.605 by removing the circuit court’s original jurisdiction in cases “where
exclusive jurisdiction is given in the constitution or by statute to some other court . . . .”
The Legislature granted such exclusive jurisdiction to the district court in
MCL 600.8301(1). However, because the Legislature only has the authority to establish
courts of limited jurisdiction, the district court’s jurisdiction is limited to the explicit
grant of Chapter 83 of the Revised Judicature Act of 1961. See MCL 600.8301 et seq.
14
   See Zimmer v Schindehette, 272 Mich. 407, 409; 262 N.W. 379 (1935) (declaring void a
judgment rendered by a justice of the peace that was in excess of his jurisdiction). See
also Clohset v No Name Corp (On Remand), 302 Mich. App. 550, 567; 840 NW2d 375
(2013) (“We are cognizant of the fact that, generally speaking, a district court cannot
render a judgment that exceeds its jurisdictional limit.”).
15
  The 1850 Michigan Constitution, art 6, § 18, specified that “justices of the peace shall
have exclusive jurisdiction to the amount of one hundred dollars . . . .” The 1908
Michigan Constitution had a similar clause. See 1908 Michigan Constitution, art 7, § 16.



                                              5
Court held that “jurisdiction must be determined . . . , where it depends on amount, by the

sum claimed in the declaration or writ.” 16 This “well settled” rule would apply, the Court

surmised, even if the plaintiff presented proof of damages, or the jury returned a verdict,

exceeding the court’s jurisdictional limit. 17 Neither the parties nor our own research has

revealed any case deviating from this common-law rule. 18




16
   Strong, 3 Mich. at 472. This rule appears to be even older than Strong. The Court in
Strong noted that even before the adoption of the 1850 Constitution, at issue in that case,
“it was never doubted, that the test of jurisdiction was the amount claimed in the
plaintiff’s writ.” Id. at 470.
17
  Id. at 473 (“[T]he justice will not be ousted of his jurisdiction by the jury returning a
verdict, or by proof of damages beyond his jurisdiction.”).
18
   We note that the federal courts also apply this principle. See, e.g., St Paul Mercury
Indem Co v Red Cab Co, 303 U.S. 283, 288; 58 S. Ct. 586; 82 L. Ed. 845 (1938) (“The rule
governing dismissal for want of jurisdiction in cases brought in the federal court is
that . . . the sum claimed by the plaintiff controls if the claim is apparently made in good
faith.”). Several other states are in accord. See, e.g., Brunaugh v Worley, 6 Ohio St 597,
598 (1856) (“The jurisdiction of the court of common pleas depends upon the amount
claimed in the petition.”); Wagner v Nagel, 23 N.W. 308, 309 (Minn, 1885) (“It is well
settled in this court that where the jurisdiction of a court depends upon ‘the amount in
controversy,’ this is determined by the amount claimed.”); Sellery v Ward, 21 Cal 2d 300,
304; 131 P.2d 550 (1942) (“Where the action is brought in good faith and the cause of
action stated is within the jurisdiction of the court in which it is commenced, the mere
fact that the judgment is for less than the jurisdictional amount of that court does not
establish that it was without jurisdiction.”); Brannon v Pacific Employers Ins Co, 148
Tex 289, 294; 224 S.W.2d 466 (1949) (“It is a fundamental rule that in determining the
jurisdiction of the trial court, the allegations of the petition made in good faith are
determinative of the cause of action.”); Holmquist v Spinelli, 139 Conn 429, 431; 94 A 2d
621 (1953) (“From the earliest times in this state, and in a long line of cases, it has been
held that the amount of the matter in demand is to be discovered only by reference to the
complaint.”); White v Marine Transport Lines, Inc, 372 So 2d 81, 84 (Fla, 1979) (“[T]he
good faith demand of the plaintiff at the time of instituting suit determines the ability of
the particular court to entertain the action.”).



                                             6
       Nor is there any reason to believe that the Legislature intended to depart from this

well-settled practice when it created the district court and established by statute the

monetary limits on its jurisdiction. When the Legislature, without indicating an intent to

abrogate the common law,

       borrows terms of art in which are accumulated the legal tradition and
       meaning of centuries of practice, it presumably knows and adopts the
       cluster of ideas that were attached to each borrowed word in the body of
       learning from which it was taken and the meaning its use will convey to the
       judicial mind unless otherwise instructed.[19]

       Here, the statute neither defines the critical term, “amount in controversy,” 20 nor in

any other way suggests an intent to depart from the long-established rule that the

pleadings determine the amount in controversy for purposes of the court’s subject-matter

jurisdiction.

19
   Sekhar v United States, 570 US ___, ___; 133 S. Ct. 2720, 2724; 186 L. Ed. 2d 794
(2013), quoting Morissette v United States, 342 U.S. 246, 263; 72 S. Ct. 240; 96 L. Ed. 288
(1952). See also In re Bradley Estate, 494 Mich. 367, 377; 835 NW2d 545 (2013)
(“[W]hen the Legislature chooses to employ a common-law term without indicating an
intent to alter the common law, the term will be interpreted consistent with its common-
law meaning.”); Alvan Motor Freight, Inc v Dep’t of Treasury, 281 Mich. App. 35, 41;
761 NW2d 269 (2008) (“[W]hen enacting legislation, the Legislature is presumed to be
fully aware of existing laws, including judicial decisions.”).
20
   “Pursuant to MCL 8.3a, undefined statutory terms are to be given their plain and
ordinary meaning, unless the undefined word or phrase is a term of art.” People v
Thompson, 477 Mich. 146, 151; 730 NW2d 708 (2007). If a word or phrase is a term of
art, it “shall be construed and understood according to [its] peculiar and appropriate
meaning.” MCL 8.3a. Although the term “amount in controversy” was not specifically
used in the 1850 or 1908 Constitutions, it has long been a part of our state’s legal lexicon
and was used in 19th century Court opinions to indicate the amount at stake in the suit.
See, e.g., Olcott v Hanson, 12 Mich. 452, 455 (1864) (opinion of MARTIN, J.); Truesdail v
Ward, 24 Mich. 117, 120 (1871) (opinion of GRAVES, J.). That amount was always
determined based upon the amount claimed in the pleadings. See, e.g., Strong, 3 Mich. at
470.



                                              7
         Thus, it is not quite right to say, as did the Court of Appeals, that nothing in

MCL 600.8301(1), 21 MCR 2.227(A)(1), 22 or MCR 2.116(C)(4) 23 “requires that a court

limit its jurisdictional query to the amount in controversy alleged in the pleadings.” 24

Instead, the statute and court rules are properly read as incorporating the long-settled rule

that the jurisdictional amount is determined on the face of the pleadings.

         Both the Court of Appeals and defendant urge that dictionary definitions of

statutory terms support a contrary result. We find the cited references unhelpful. The

Court of Appeals noted that Black’s Law Dictionary defines “amount in controversy” 25 as

“[t]he damages claimed or relief demanded by the injured party in a lawsuit.” 26 But this

definition is at least as consistent with the common-law rule as it is with the new rule

espoused by the Court of Appeals. The dispute here is over how and when to determine

21
  “The district court has exclusive jurisdiction in civil actions when the amount in
controversy does not exceed $25,000.00.”
22
   “When the court in which a civil action is pending determines that it lacks jurisdiction
of the subject matter of the action, but that some other Michigan court would have
jurisdiction of the action, the court may order the action transferred to the other court in a
place where venue would be proper. If the question of jurisdiction is raised by the court
on its own initiative, the action may not be transferred until the parties are given notice
and an opportunity to be heard on the jurisdictional issue.”
23
  “The motion [for summary disposition] may be based on one or more of these grounds,
and must specify the grounds on which it is based: . . . The court lacks jurisdiction of the
subject matter.”
24
     Moody, 304 Mich. App. at 426.
25
  When defining a legal term or phrase with a pedigree as long as “amount in
controversy,” little is likely to be gained from defining the individual words it comprises.
Thus, we find unpersuasive the Court of Appeals’ close examination of the individual
words “amount” and “controversy.”
26
     Id. at 430, quoting Black’s Law Dictionary (9th ed).



                                               8
the “damages claimed or relief demanded”: on the pleadings or on the proofs? As a

method for determining the district court’s subject-matter jurisdiction, then, the Black’s

definition of “amount in controversy” is simply incomplete.

          Defendant’s resort to the dictionary fares no better. MCR 2.227(A)(1) allows a

court to transfer an action to another tribunal when it “determines that it lacks jurisdiction

of the subject matter of the action.”       Defendant cites multiple dictionaries for the

proposition that “determines” implies the result of research or investigation. From this,

defendant argues that a court may look beyond the pleadings to determine its jurisdiction.

But the conclusion does not clearly follow from the premise. Even if “to determine”

implies that inquiry will precede decision, neither the court rule nor common English

usage conveys the sense that the inquiry need be prolonged. Just as government officials

routinely “determine” age or identity by looking at photo ID, a court might well

“determine” the jurisdictional amount by looking at the pleadings.

          We are left, therefore, with the firm impression that in adopting MCL 600.8301,

the Legislature intended to continue the longstanding practice of determining the

jurisdictional amount based on the amount prayed for in the complaint. The Court of

Appeals was aware of this “ancient” common-law rule, 27 but thought it inapplicable

because the plaintiff pleaded “a claim for relief ostensibly within the limits of the district

court’s subject-matter jurisdiction but then plac[ed] in dispute through evidence and

argument at trial an amount of damages much greater than the court’s jurisdictional

limit.” 28 We recognize, as did the Court of Appeals, the potential for “artful pleading”

27
     Id. at 432.
28
     Id. at 433.



                                              9
that the common-law rule creates, 29 and we have our own concerns about the

implications of the rule. 30 But, absent a finding of bad faith, 31 we do not believe that

29
     Id.
30
   For example, an unscrupulous attorney might, without fully informing his client, limit
his client’s recovery to $25,000 by filing in district court but then seek attorney fees
based on the full amount of damages returned by the jury, thereby sacrificing his client’s
interests to his own. In this regard, we remind the trial courts that an attorney is entitled
to recover a reasonable fee for advising and representing a client in a personal protection
insurance (PIP) action. MCL 500.3148(1). After calculating the baseline attorney fee
figure, the trial court should consider, though is not limited to, a number of factors when
determining a reasonable fee for such representation. Pirgu v United Servs Auto Ass’n,
___ Mich ___, ___; ___ NW2d ___ (2016) (Docket No. 150834), slip op at 13. These
factors are:
                 (1) the experience, reputation, and ability of the lawyer or lawyers
           performing the services,

                  (2) the difficulty of the case, i.e., the novelty and difficulty of the
           questions involved, and the skill requisite to perform the legal service
           properly,

                     (3) the amount in question and the results obtained,

                     (4) the expenses incurred,

                     (5) the nature and length of the professional relationship with the
           client,

                  (6) the likelihood, if apparent to the client, that acceptance of the
           particular employment will preclude other employment by the lawyer,

                 (7) the time limitations imposed by the client or by the
           circumstances, and

                     (8) whether the fee is fixed or contingent. [Id. at ___.]
Factor (3) suggests that the fees awarded must be reasonable in light of the
$25,000 limit on a plaintiff’s recovery in district court.
31
  This Court has held that a court will not retain subject-matter jurisdiction over a case
“when . . . fraud upon the court is apparent” from allegations pleaded in bad faith. Fix v


                                                    10
these concerns affect the district court’s jurisdiction, which has always been determined

based on the amount alleged in the pleadings.

         The common-law rule is marked not only by its longevity but by its simplicity.

The ad damnum clause in the plaintiff’s complaint is a straightforward measure of the

court’s jurisdiction. And its accompanying limit on recovery should deter fully-informed

plaintiffs from too-readily seeking to litigate a more valuable claim in district court. By

contrast, the rule articulated by the Court of Appeals renders the district court’s

jurisdiction contingent and uncertain and raises a host of new complications. The Court

of Appeals believed that the district court in the instant case was divested of jurisdiction

when the “pretrial discovery answers, the arguments of . . . counsel before trial, and the

presentation of evidence at trial[] all showed that” what it deemed the “amount in

controversy . . . far exceeded” the district court’s jurisdictional limit. 32 But if plaintiff’s

proofs here were excessive, would proofs exceeding the jurisdictional limit by $1,000 be

enough to divest the district court of jurisdiction? $100? $1? What would be the effect

on the resources of the court system?          If a plaintiff presented evidence over the


Sissung, 83 Mich. 561, 563; 47 N.W. 340 (1890). In Fix, this Court dismissed the
plaintiff’s suit as being brought in bad faith because the amount claimed was
“unjustifiable” and could not be proved. Id. However, beyond that holding, our cases
give no indication of what would constitute bad faith sufficient to oust the court of
jurisdiction. The Court of Appeals seemed concerned with plaintiffs filing in district
court knowing that provable actual damages exceeded the $25,000 jurisdictional limit.
See Moody, 304 Mich. App. at 431. We question, but do not decide, whether a fully-
informed plaintiff acts in bad faith by filing a claim in district court, thereby limiting his
own recovery to $25,000. In this case, defendant made no allegation of bad faith in the
pleadings and there has been no finding of bad faith by the district court.
32
     Moody, 304 Mich. App. at 430-431.



                                              11
jurisdictional cap on the last day of testimony, would the entire trial have to begin anew

in the circuit court? Could a losing plaintiff conveniently “discover” and submit receipts

above the jurisdictional amount on the last day of a trial that is not going his way?

Would the district court be divested of subject-matter jurisdiction if a jury returned a

verdict beyond the jurisdictional limit, even though neither party had argued for that

amount?     What would happen if a plaintiff wished to present multiple theories of

recovery? None of these questions attend the longstanding common-law rule.

       We, therefore, hold what the jurisprudence of this state has long established: in its

subject-matter jurisdiction inquiry, a district court determines the amount in controversy

using the prayer for relief set forth in the plaintiff’s pleadings, calculated exclusive of

fees, costs, and interest. 33 Hodge’s complaint prayed for money damages “not in excess

of $25,000,” the jurisdictional limit of the district court.     Even though her proofs

exceeded that amount, the prayer for relief controls when determining the amount in

controversy, and the limit of awardable damages. Because there were no allegations, and

therefore no findings, of bad faith in the pleadings, the district court had subject-matter

jurisdiction over the plaintiff’s claim.




33
  See Krawczyk v Detroit Auto Inter-Ins Exchange, 117 Mich. App. 155, 163; 323 NW2d
633 (1982) (“As a general rule, neither costs, attorney fees nor interest is considered in
determining the jurisdictional amount.”), affirmed in part, reversed in part on other
grounds, 418 Mich. 231 (1983).



                                            12
       We reverse the Court of Appeals’ decision that the district court lacked subject-

matter jurisdiction, reinstate the judgment of the district court, and remand to the district

court for further proceedings.


                                                         Joan L. Larsen
                                                         Robert P. Young, Jr.
                                                         Stephen J. Markman
                                                         Brian K. Zahra
                                                         Bridget M. McCormack
                                                         David F. Viviano
                                                         Richard H. Bernstein




                                             13
                             STATE OF MICHIGAN

                                      SUPREME COURT


LINDA HODGE,

               Plaintiff-Appellant,

v                                                            No. 149043

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

               Defendant-Appellee.


MARKMAN, J. (concurring).
       At issue here is the subject-matter jurisdiction of the district court, which is

exclusive in “civil actions when the amount in controversy does not exceed $25,000.00.”

MCL 600.8301(1). I join the majority because I agree that “amount in controversy” as

used in MCL 600.8301(1) refers to the “prayer for relief set forth in the plaintiff’s

pleadings . . . .”   I further agree that a trial court may be ousted of subject-matter

jurisdiction when “fraud upon the court is apparent” from pleadings made in “bad faith.”

I write separately only to identify circumstances that, in my view, might raise questions

concerning “bad faith” pleading and thereby warrant dismissal of a case for lack of

jurisdiction. While bad-faith pleadings are rare, when these do occur, they undermine the

law of our state and the integrity of our judicial process, and they give rise to conditions

at trial in which a party may be unfairly prejudiced.
                                  I. FACTS & HISTORY

       This case arose when plaintiff sued defendant in the 36th District Court for first-

party no-fault benefits after plaintiff had been struck by a vehicle driven by a person

insured by defendant. Plaintiff’s complaint alleged bodily injury, including a “closed

head injury,” “pains in left shoulder, back, neck area, [and] lower back,” and a “bruise on

[the] left ankle.”   She also alleged financial injury, including “expenses for care,

recovery, or rehabilitation,” “loss of wages,” “replacement services,” and “attendant

care.” In her complaint’s prayer for relief, plaintiff sought “damages in whatever amount

Plaintiff is found to be entitled not in excess of 25,000.00 . . . .” The parties then engaged

in discovery, and, based on information provided by plaintiff, defendant estimated that

plaintiff’s claim was worth nearly $250,000. As a result, defendant filed a motion in

limine to prevent plaintiff from offering at trial evidence that her claim exceeded

$25,000, but the district court denied that motion.          Plaintiff eventually submitted

evidence at trial of injuries exceeding $25,000, including more than $150,000 in

attendant-care services. The jury returned a verdict of $85,957, which the district court

duly reduced to $25,000.

       Defendant appealed in the Wayne Circuit Court, arguing that the district court

lacked subject-matter jurisdiction. The circuit court concluded that plaintiff claimed

damages exceeding $25,000 and thus reversed the district court. Plaintiff then appealed

in the Court of Appeals. After we directed that Court to consider the case as on leave

granted, it agreed with the circuit court, concluding that the district court had been

divested of jurisdiction when plaintiff “presented evidence of damages far exceeding [its]




                                              2
$25,000 subject-matter jurisdiction.” Moody v Home Owners Ins Co, 304 Mich. App. 415,

431; 849 NW2d 31 (2014). We then granted leave to appeal on two issues:

       (1) whether a district court is divested of subject-matter jurisdiction when a
       plaintiff alleges less than $25,000 in damages in his or her complaint, but
       seeks more than $25,000 in damages at trial, i.e., whether the “amount in
       controversy” exceeds $25,000 under such circumstances, see MCL
       600.8301(1); and, if not, (2) whether such conduct nevertheless divests the
       district court of subject-matter jurisdiction on the basis that the amount
       alleged in the complaint was made fraudulently or in bad faith. [Hodge v
       State Farm Mut Auto Ins Co, 497 Mich. 957, 957-958 (2015).]

                                      II. ANALYSIS

       I agree with the majority’s analysis of the two issues on which this Court granted

leave. I write separately only to elaborate on my views as to the second issue-- under

what circumstances may a prayer for relief, although nominally falling within the district

court’s statutory “amount in controversy” requirement, nonetheless clearly exhibit bad

faith and thereby warrant dismissal. 1 In my view, the relevant jurisdictional inquiry does

not automatically come to an end when a plaintiff evidences a willingness to accept an

amount less than the jurisdictional maximum; rather, particular circumstances may

warrant a district court’s inquiring more deeply into whether the amount in controversy

was, at the time it was alleged, alleged in bad faith. 2 I emphasize that bad-faith pleadings

1
  See, e.g., 20 Am Jur 2d, Courts, § 103 (“The plaintiff’s pleadings are generally
determinative as to the amount in controversy unless the defendant specifically alleges
and proves the amount was pleaded merely as a sham for the purpose of wrongfully
obtaining jurisdiction or can readily establish that the amount in controversy does not fall
within the court’s jurisdictional limits.”) (emphasis added).
2
  One federal practice treatise states that “[u]nder well-settled principles of pleading, the
plaintiff is the master of the statement of his claim.” 14AA Fed Prac & Proc Juris (4th
ed), § 3702. But the treatise goes on to note that the plaintiff’s choice controls only
“absent a showing of bad faith.” Id. In the instant case, because the present record does


                                             3
to obtain subject-matter jurisdiction have been extraordinarily rare-- indeed this and the

two cases mentioned in note 3 of this opinion are the first brought to this Court’s

attention during my tenure, and I believe further inquiry in this regard must be

undertaken. 3 For the reasons set forth below, however, I believe it is important that it be

made clear, for the integrity of both the legislative and judicial branches, that this Court

will not tolerate cases or controversies that ought to be heard in one court being heard in

another as a result of a bad-faith pleading.

                                      A. BAD FAITH

       Subject-matter jurisdiction “is the power to hear and determine a cause or matter.”

Bowie v Arder, 441 Mich. 23, 36; 490 NW2d 568 (1992) (quotation marks and citation

omitted). Because a court has no inherent subject-matter jurisdiction, such jurisdiction

must be “conferred upon [the court] by the power which creates it.” Detroit v Rabaut,

389 Mich. 329, 331; 206 NW2d 625 (1973). Jurisdiction accordingly “arises by law,” and

a court must, notwithstanding a party’s stipulation, consent, or waiver, “take notice of the

limits of its authority” in order to safeguard the integrity of the judicial process by

ensuring that it does not exercise authority it does not have. Bowie, 441 Mich. at 56.

Hence, if the court “recognize[s] its lack of jurisdiction,” it must “act accordingly by


not sufficiently reflect that plaintiff’s allegations were made in bad faith, because
“defendant made no allegation of bad faith in the pleadings,” and because “there has been
no finding of bad faith by the district court,” see the majority opinion at note 31, I believe
that this Court currently lacks a basis to conclude that plaintiff pleaded in bad faith.
3
  Two other such cases recently have come before the Court. Moody v Home Owners Ins
Co, 497 Mich. 866; 858 NW2d 462 (2015); Madison v AAA of Mich, 858 NW2d 463
(2015). Counsel in these two cases is also plaintiff’s counsel in the instant case.



                                               4
staying proceedings, dismissing the action, or otherwise disposing thereof, at any stage of

the proceeding.” Fox v Bd of Regents of Univ of Mich, 375 Mich. 238, 242; 134 NW2d

146 (1965) (quotation marks and citation omitted); accord Straus v Governor, 459 Mich.
526, 532; 592 NW2d 53 (1999) (“[A] court at all times is required to question sua sponte

its own jurisdiction . . . .”) (quotation marks and citation omitted).

       This Court has long recognized that when a plaintiff’s pleadings are clearly made

in bad faith for the purpose of satisfying a trial court’s subject-matter jurisdiction, the

trial court is ousted of jurisdiction and must dismiss the matter. See Fix v Sissung, 83
Mich. 561, 563; 47 N.W. 340 (1890).             Fix concerned a dispute between neighbors

stemming from a gaggle of the plaintiff’s geese “trespassing” on the defendant’s

property. The defendant took possession of the geese and refused to return them unless

the plaintiff first paid for property damage caused by the geese and for the cost of feeding

them. The plaintiff then sued the defendant in the circuit court for return of the geese.

The defendant moved to dismiss for lack of subject-matter jurisdiction, arguing that

because the geese were worth less than $100, only a state justice of the peace could hear

the case. 4 The plaintiff responded with a declaration that the geese were worth $200, and

the trial court permitted the case to proceed. However, it also warned the plaintiff that it

would dismiss the case if he “should fail to bring himself within the statute”-- that is,

within the jurisdictional limit-- based on the evidence presented at trial.              Id.

Notwithstanding this admonition, the “plaintiff offered no proof [at trial] as to the value


4
  Const 1850, art 6, § 18 (“In civil cases justices of the peace shall have exclusive
jurisdiction to the amount of one hundred dollars . . . .”).



                                               5
of his geese, and strenuously opposed the introduction of evidence by the defendant of

their value.” Id. The trial court admitted such evidence, which showed that the geese

were worth only $9, and dismissed the case.

       The plaintiff appealed in this Court, arguing that his case fell within the circuit

court’s jurisdiction because he had alleged the geese’s value to be $200, well above the

$100 jurisdictional limit of state justices of the peace. We acknowledged that a trial

court’s jurisdiction may be properly retained on the basis of a good-faith allegation of

property value exceeding the jurisdictional limit, even where the value proved at trial

does not ultimately exceed the jurisdictional limit. But because the plaintiff’s declaration

that the geese were worth $200 was “unjustifiable,” we concluded that “the value

alleged . . . was made in bad faith, and was a fraud upon the court.” Id. Accordingly, we

affirmed the trial court’s dismissal. Fix thus stands for the proposition that a court

subject to a jurisdictional limit may dismiss a complaint for lack of subject-matter

jurisdiction, notwithstanding that the jurisdictional allegations are nominally valid, when

the court concludes that those allegations were clearly made in bad faith.

       As Fix demonstrates, a plaintiff pleads in bad faith by pleading an amount in

controversy with an intention to present evidence and argument-- i.e., to litigate that case--

in a manner inconsistent with that amount. Such bad faith in the pleadings may be

assessed based on evidence subsequently offered at trial, but it is important to recognize

that the result in Fix was not a product of bad faith exhibited at trial, but a function of

bad faith evidenced in the complaint, which became clearly apparent only after the

plaintiff’s submissions at trial demonstrated both that he had fabricated the value of the




                                              6
geese in order to satisfy the court’s jurisdictional threshold and that he had no initial

intention to present a $200 case to the court.

       The plaintiff in Fix thus inflated the value of his claim to exceed a court’s

minimum jurisdictional limit.      By contrast, plaintiff in the instant case may have

diminished the value of her claim to avoid exceeding a court’s maximum jurisdictional

limit. 5 Notwithstanding the seeming distinction between Fix and the instant case, Fix is

nonetheless clear, as the majority recognizes, that a court’s lawful jurisdiction cannot be

premised on a pleading made in bad faith. And there is no logical reason why the Fix

principle should be limited to jurisdiction obtained by a bad-faith pleading that overstates

the value of a claim and not also apply to jurisdiction obtained by a bad-faith pleading

that understates the value of a claim. A plaintiff simply does not have unchecked

discretion to create jurisdiction in either way. See, e.g., In re Return of Forfeited Goods,

452 Mich. 659, 671; 550 NW2d 782 (1996) (“It is well established that [j]urisdiction of

the subject-matter cannot be given by consent.”) (quotation marks and citation omitted;

alteration in original).

5
  Plaintiff sought $25,000 in damages, yet discovery and evidence subsequently indicated
that her claim may have been worth as much as $250,000. Questions of bad faith aside,
why a plaintiff might be prompted to reduce recovery by as much as 90% in order to have
it heard in one judicial venue instead of another is itself a matter of considerable
consequence for the fairness of the justice system and the equal rule of law, although
beyond the scope of inquiry in this case. At the very least, however, I do believe that
plaintiff’s attorney had a professional and ethical obligation to explain clearly to the
client both the rationale for such a substantial reduction in recovery and the likely waiver
of the right to sue for the balance of the claim in excess of the jurisdictional maximum.
MRPC 1.4(b) (“A lawyer shall explain a matter to the extent reasonably necessary to
permit the client to make informed decisions regarding the representation.”); see also
MRPC 1.7(b).



                                                 7
                           B. DISTRICT COURT JURISDICTION

         Having set forth Fix’s general principle that pleading in bad faith ousts a trial court

of jurisdiction, I turn then to the specific question of the jurisdiction of the court at issue

in this case, the district court. Our Constitution establishes “one trial court of general

jurisdiction known as the circuit court” and authorizes the Legislature to further establish

“courts of limited jurisdiction.”       Const 1963, art 6, § 1 (emphasis added). 6          The

Legislature in response established the district court, 7 which “has exclusive jurisdiction in

civil actions when the amount in controversy does not exceed $25,000.00.” 8

MCL 600.8301(1) (emphasis added).             I agree with the majority’s straightforward

observation that the district court is thereby “limited to deciding cases” within that

amount.

         By separating disputes according to whether the amount in controversy exceeds or

does not exceed $25,000, § 8301(1) reflects the Legislature’s intention to classify civil

6
  See also MCL 600.605 (“Circuit courts have original jurisdiction to hear and determine
all civil claims and remedies, except where exclusive jurisdiction is given in the
constitution or by statute to some other court or where the circuit courts are denied
jurisdiction by the constitution or statutes of this state.”).
7
    MCL 600.8101(1) (“A district court is established in the state.”).
8
  Many other states have trial courts whose jurisdictions are limited by dollar thresholds.
See Dollar Amount Jurisdiction for Tort, Contract, Real Property, and Small Claims
Filings        in       State      Trial        Courts,        2010,       available     at
 [http://perma.cc/69K6-MM8A]; see also 21 CJS, Courts,
§ 22, pp 31-32 (“Under various constitutional or statutory provisions, superior courts of
general jurisdiction are limited in their jurisdiction to cases involving amounts in excess
of a specified amount, and inferior courts of limited jurisdiction are limited in their
jurisdiction to actions involving amounts between specified amounts.”).



                                                8
cases according to their value. 9 Accordingly, a case with a value exceeding $25,000 is

intended for the circuit court and constitutes a “circuit court case,” and a case with a

value not exceeding $25,000 is intended for the district court and constitutes a “district

court case.” It follows that a plaintiff with a “circuit court case” acts in accordance with

the law when he or she pleads the appropriate amount in controversy in the circuit court,

and a plaintiff with a “district court case” acts in accordance with the law when he or she

pleads the appropriate amount in controversy in the district court.

       But, of course, it may come to pass as a result of evolving circumstances, as

perhaps it has in the instant case, that a party will plead an amount in controversy not

exceeding $25,000 and yet litigate what is a “circuit court case”-- one with a value

exceeding $25,000-- in the district court. Such a pleading would not then reflect the bona

fide value of the case. Nonetheless, such a pleading is not necessarily one made in bad

faith because the plaintiff may intend to litigate the “circuit court case” as a “district court

case” by presenting only the arguments and evidence needed to demonstrate entitlement

to the lower damages reflected by the amount in controversy stated in the pleading. 10

9
  See, e.g., 21 CJS, Courts, § 22, at 32 (“[T]he policy [of specifying a jurisdictional
amount] is to force litigants whose disputes involve only comparatively trifling amounts
to resort to inferior courts . . . .”).
10
   It is also possible that a plaintiff could file a case in the district court in the good-faith,
but incorrect, belief that the case has a value not exceeding $25,000 and learn only later
in the proceedings that the case, in fact, has a value exceeding $25,000. Such a plaintiff
could not be said to have pleaded the amount in controversy in bad faith. Although the
trial court is not ousted of jurisdiction in such circumstances, it remains responsible for
enforcing its procedural and evidentiary rules, and for exercising its trial-management
prerogatives, in a manner that ensures that any inconsistency between the amount in
controversy pleaded and the actual value of the case does not prejudice or disadvantage
the defendant.



                                                9
       However, when a plaintiff pleads an amount in controversy with the intention to

litigate a case inconsistent with that amount, the plaintiff has thwarted the Legislature’s

intention, and the pleading has been made in bad faith. In other words, while the plaintiff

may have nominally pleaded a case within the district court’s jurisdiction by alleging an

amount in controversy not exceeding $25,000, he or she did so with the intention of

litigating a “circuit court case” in the district court in contravention of the Legislature’s

intention that such a case belongs in the circuit court. A plaintiff does not, at least in my

judgment, comply with § 8301(1) merely by pleading-- and thus being willing to accept--

an amount in controversy not exceeding $25,000; rather, to avoid a finding of bad faith,

the plaintiff must plead with the intention to comply with the legal obligation to litigate

that case in a manner consistent with the jurisdictional limit set by the Legislature. So

when a plaintiff has a case with a value exceeding $25,000-- that is, a “circuit court

case”-- and wishes to litigate in the district court by pleading an amount in controversy

not exceeding $25,000, he or she may do so consistent with the Legislature’s intentions

only by litigating the case as though it is valued at the pleaded amount, to wit, as a

“district court case.”

       Pleading an amount in controversy in bad faith not only is incompatible with the

Legislature’s intention, but also is incompatible with the integrity of the judicial process,

which requires the district court to exercise only the power “conferred upon it by” the

Legislature. Rabaut, 389 Mich. at 331. When a plaintiff pleads in good faith, a court can

effectively police the boundaries of its jurisdiction simply by examining the face of the

pleadings, but when a plaintiff pleads in bad faith, because the pleadings fall only

nominally within the court’s power, the court risks, through no fault of its own,


                                             10
exercising authority that the Legislature did not intend it to exercise. Such an exercise of

power is incompatible with the integrity of our judicial process, and when it is a function

of the plaintiff’s own conduct in the pleadings, the court is justified in finding that he or

she has pleaded in bad faith. 11

       As suggested above, litigating a “circuit court case” in the district court is

incompatible with both the Legislature’s intention and the integrity of the judicial

process, and, consequently, a pleading intended to facilitate this as a litigation strategy is

a pleading made in bad faith.       That bad faith is further exemplified by the sheer

incompatibility of a “circuit court case,” whose value exceeds $25,000, with the

capabilities of the district court, which is designed for cases with values not exceeding

$25,000. As a general proposition, it is reasonable to assume that the greater the amount

of the claim, the more strenuously the parties will litigate, the more evidence will be

placed before the jury, and the more numerous and complex will be the issues presented.

By distinguishing the jurisdictions of the district court and the circuit court on the basis

that the former generally hears cases with lesser amounts in controversy and the latter

cases with greater amounts in controversy, the Legislature also presumably intended that


11
   A court must continually question its jurisdiction at every “stage of the proceeding.” In
re Estate of Fraser, 288 Mich. 392, 394; 285 N.W. 1 (1939). The district court in
particular must be vigilant in assessing its own jurisdiction because under some
circumstances both parties may have an interest in litigating a “circuit court case” in the
district court-- the plaintiff’s own decision would initiate the litigation in that venue, and
the defendant might prefer the capped liability that results when a higher-value “circuit
court case” is brought in the district court. Under such circumstances, the district court
might be alone in upholding the integrity of the legislative and judicial processes. Id.
(“Courts are bound to take notice of the limits of their authority . . . .”).



                                             11
the former generally hears cases of lesser complexity and the latter cases of greater

complexity. 12

       This Court’s own rules underscore the different levels of complexity inherent in

typical “district court cases” and typical “circuit court cases.” For example, the discovery

rule permits discovery as a matter of course in “circuit court cases” while permitting it

only with the court’s leave or by the parties’ stipulation in district court cases. See MCR

2.302(A)(2).     The case-evaluation rule is another example of a rule distinguishing

between the two types of cases; the rule authorizes the shortening of deadlines for

hearings and party briefs only in the district court. See MCR 2.403(A)(4). Such rules

thus, in accordance with the Legislature’s intention, treat “district court cases” and

“circuit court cases” differently, investing the former, where the amounts of disputes are

lower, with procedures designed for more expedited resolution. 13 Because of these and

other differences in both court rules and statutes, as well as in the accumulated histories

and experiences of the judges on these courts, the circuit court is the court best equipped

12
   The Legislature also has directed to the district court criminal matters of relatively
lesser complexity. See MCL 600.8311 (giving the district court jurisdiction over
“[m]isdemeanors punishable by a fine or imprisonment not exceeding 1 year”;
“[o]rdinance and charter violations punishable by a fine or imprisonment”;
“[a]rraignments, the fixing of bail and the accepting of bonds”; certain “[p]robable cause
conferences”; “[p]reliminary examinations”; and “[c]ircuit court arraignments”). The
district court’s civil and criminal jurisdictional statutes clearly indicate the Legislature’s
intention to direct toward that court relatively less complex, less consequential, and more
straightforward cases and controversies.
13
   That the district court is intended to hear relatively less complex matters is further
evidenced by the fact that the court rules direct to the district court summary landlord-
tenant proceedings, MCR 4.201 to MCR 4.202, and small-claims actions, MCR 4.301 to
MCR 4.306.



                                             12
to hear “circuit court cases” and the district court, though being best equipped to hear

“district court cases,” is correspondingly less well-equipped to hear “circuit court cases.”

Therefore, a pleading resulting in the litigation of a “circuit court case” in the district

court is also less compatible with the district court’s innate capabilities.

       The district court’s jurisdictional limit, and what this requires of a plaintiff, can be

appreciated perhaps by considering the following hypothetical. A plaintiff wishes to

bring a personal-injury claim of less than $25,000 based on an injury to a single arm.

This “one-arm case” may be brought in the district court, and the plaintiff will be free to

fully present arguments and evidence as to the full extent of the injury. By contrast,

another plaintiff wishes to bring a personal-injury claim that exceeds $25,000 based on

injuries to both arms and both legs. In order to recover the full measure of damages, this

“four-limb case” must be brought in the circuit court, because that court alone can award

relief in an amount exceeding $25,000. The question posed by the instant case is whether

the four-limb case, if brought in the district court by pleading an amount in controversy

of $25,000, must be dismissed for lack of subject-matter jurisdiction on the basis that

such a pleading was clearly made in bad faith. The answer, as suggested by the analysis

above, depends on what type of case the plaintiff intended, when filing his or her

pleading, to litigate. If the plaintiff intended to present evidence of the full extent of his

or her injuries-- that is, if he or she intended to present the four-limb case-- then he or she

pleaded in bad faith because, despite having pleaded an amount in controversy not

exceeding $25,000, he or she intended to litigate a “circuit court case” in the district

court. In these circumstances, because the plaintiff’s bad faith creates the risk that the

district court will hear a “circuit court case,” the district court must dismiss the case. A


                                              13
plaintiff intending to litigate the four-limb case in the district court may do so, but only

by restricting himself or herself to the presentation of arguments and evidence consistent

with the amount in controversy pleaded, and not merely by demonstrating a willingness

to accept damages not exceeding $25,000. Thus, the critical inquiry in assessing bad

faith is whether the plaintiff clearly intended to litigate a case inconsistent with the

amount in controversy pleaded.

       However, whether the plaintiff intends to present a case consistent with the

amount in controversy pleaded may be a difficult question because the plaintiff’s

intention to engage in litigation tactics illustrative of bad faith will not often be obvious

from the face of the complaint. The trial court therefore must be attentive to assessing

the presentation of arguments and evidence that may reasonably communicate that the

plaintiff in reality has pursued a “circuit court case” in the district court for the purpose of

obtaining some litigation advantage. 14




14
   In the instant case, plaintiff alleged a “closed head injury,” “pains in left shoulder,
back, neck area, [and] lower back,” and a “bruise on [the] left ankle,” as well as
“expenses for care, recovery, or rehabilitation,” “loss of wages,” “replacement services,”
and “attendant care.” It is not clear from these allegations that plaintiff’s claim had a
value exceeding $25,000; nor is it clear that by filing the case she intended to litigate a
“circuit court case” in the district court. But had the district court inquired into the issue
of bad faith at the pleadings, it may nonetheless have concluded, similar to the court in
Fix, that plaintiff clearly had no intention of litigating a case consistent with the amount
in controversy pleaded. Such an inquiry may have revealed that plaintiff intended from
the outset to litigate a “circuit court case” in the district court by presenting evidence of
injuries exceeding $25,000. As in Fix, evidence of such an intention might show that the
pleadings themselves were clearly made in bad faith and thus warrant dismissal.



                                              14
                      C. EVIDENCE OF BAD-FAITH PLEADING

       A plaintiff acts in bad faith when he or she litigates a “circuit court case” in the

district court for the purpose of obtaining some litigation advantage. The district court

must be vigilant to such conduct, which, because it may suggest the plaintiff’s intentions

at the time of his or her pleadings, may constitute evidence of the plaintiff’s pleading in

bad faith. I offer an illustrative listing of circumstances that may support a finding of bad

faith in the amount in controversy pleaded.

                               1. EXCESSIVE EVIDENCE

       One way by which a plaintiff may achieve an unfair advantage by litigating a

“circuit court case” in the district court is, despite having pleaded an amount in

controversy not exceeding $25,000, by presenting evidence of injuries that do exceed

$25,000. Such conduct places the defendant at a disadvantage because although liability

is limited to $25,000, the defendant will nonetheless be required to prepare a defense that

is not similarly limited. In the instant case, for example, defendant first learned during

discovery that plaintiff’s injuries could be as high as $250,000. Even though plaintiff

was willing to accept only $25,000 in damages, defendant had to be prepared to litigate a

$250,000 case, i.e., a “circuit court case.” A defendant facing a “circuit court case” must

be prepared to defend against a “circuit court case,” regardless of the venue in which that

case is filed. This greater preparation may lead to higher legal costs, which may at some

point come to be viewed as disproportionate to the liability created by the amount

pleaded, and ultimately create undue pressures to settle, where no such pressures may




                                              15
have been created had the plaintiff litigated a bona fide “district court case.” 15 By taking

advantage of the jurisdictional rules, the plaintiff has shifted the defendant’s settlement

calculus from a traditional evaluation of case strengths and weaknesses to an evaluation

of the benefits of litigating in the district court and of the expenditure of “circuit court

case” legal costs.

                               2. ABSENCE OF DISCOVERY

       Similar unfair advantage in arguing a “circuit court case” in the district court may

be gained by the absence of mandatory discovery in the district court. As a general rule,

“parties may obtain discovery by any means provided in [MCR 2.301 et seq.],” but “in

the district court, no discovery is permitted . . . except by leave of the court or on the

stipulation of all parties.”     MCR 2.302(A)(1), (2); see also Ward v McNamara

Community Hosp, 426 Mich. 855 (1986). This “major limitation[] on discovery,” 1985

Staff Comment to MCR 2.302, is consistent with the Legislature’s intention that the

district court hear only cases whose values do not exceed $25,000, many of which may

be straightforward enough to render discovery unnecessary.           Moreover, in genuine

“district court cases,” the absence of discovery often enables parties to avoid the

expenditure of time and resources more typically associated with “circuit court cases.”



15
   I am cognizant that the backdrop of such a case will always be that a $25,000
maximum settlement may be significantly less than the defendant might have faced in the
circuit court. However, once filed in the district court, a case becomes a “district court
case,” and a defendant should not have to settle on the basis of “circuit court case”
considerations. More importantly, whatever the practical equities facing the two parties,
the people of this state are entitled to have the laws of their representatives respected and
the jurisdiction of their courts honored.



                                             16
       But where the plaintiff seeks to litigate a “circuit court case” in the district court,

the absence of discovery could greatly hinder a defending party. When a plaintiff pleads

an amount in controversy for the purpose of obtaining district court jurisdiction, yet is

allowed to present argument and evidence significantly exceeding $25,000, the defendant

could face a hardship because of an inability to learn more about the claim and to present

a complete defense. In the absence of discovery, the plaintiff’s settlement leverage

described above is further magnified because the defendant must then weigh the

potentially disproportionate costs of litigating a “circuit court case” against the financial

exposure of a “district court case,” and must do so without full knowledge of the

plaintiff’s claim. Thus, not only has the plaintiff gained an unfair advantage by our rules

of jurisdiction, he or she has gained an unfair advantage by our rules of procedure. In the

instant case, for example, it is possible that plaintiff may have withheld most of, if not all,

the details of her injuries and their treatment, because the full extent of plaintiff’s

injuries-- amounting to as much as $250,000-- came to light only during subsequent

discovery. Yet in pleading an amount in controversy to obtain the jurisdiction of the

district court, plaintiff may have been motivated at least in part by the possibility that

there would be little or no discovery in that court. That such discovery ultimately

occurred should not distract from an inquiry into why plaintiff, whose case had a potential

value of $250,000, pleaded a “district court case” and then appeared to litigate a “circuit

court case,” for what matters is plaintiff’s bad faith at the pleadings. Only an amount in

controversy pleaded for the purpose of litigating a “circuit court case” in the district court

ousts the district court of jurisdiction.




                                              17
                                 3. OFFER OF JUDGMENT

          A plaintiff may further obtain an unfair advantage in arguing a “circuit court case”

in the district court through the offer-of-judgment rule, MCR 2.405. Under that rule, one

party (the offeror) may make a settlement offer, and if the other party (the offeree) rejects

the offer, the offeree may be liable for the offeror’s litigation costs unless the offeree

improves his or her position at trial. The rule thereby “encourage[s] settlement and . . .

deter[s] protracted litigation.” Hamilton v Becker Orthopedic Appliance Co, 214 Mich

App 593, 596; 543 NW2d 60 (1995) (quotation marks and citation omitted). But an

unfair advantage may also be gained because offers of judgment “are formulated by the

parties themselves, creating the possibility that a party may make an offer not in a bona

fide attempt to settle the case, but merely to create the possibility of securing an award of

costs.”     Freeman v Consumers Power Co, 437 Mich. 514, 519 n 8; 473 NW2d 63

(1991). 16 In particular, an unfair advantage may be gained when a plaintiff files an offer

of judgment just below the jurisdictional maximum amount in controversy.                  The

defendant, in choosing whether to accept or reject the offer, say an offer of $24,900, must


16
    The offer-of-judgment rule may be contrasted with the case-evaluation rule, MCR
2.403. The latter also seeks to shift fees to a party that refuses to accept an offered “case-
evaluation award.” But unlike an offer of judgment, which is formulated by the offering
party itself and may not always reflect “a bona fide attempt to settle the case,” a case-
evaluation award is formulated “by three lawyers who are wholly uninvolved in the
litigation” and thus not susceptible to a plaintiff’s gamesmanship. Freeman, 437 Mich. at
519 n 8. Case evaluation is prominent in the circuit court. See MCR 2.403(A)(2) (“Case
evaluation of tort cases filed in circuit court is mandatory . . . .”); ICLE, Michigan Civil
Procedure (April 2014), § 14.1, p 1034 (“Most cases in circuit court in which monetary
relief is sought are submitted to case evaluation.”). It is not, however, required in the
district court. See MCR 2.403(A)(4).



                                               18
then consider, not only its own costs of litigating to a verdict, but also the risks of having

to pay the plaintiff’s costs, for which the defendant will be liable unless it can improve on

the $24,900 at trial. But because the plaintiff may be offering evidence in support of

injuries well in excess of $25,000, and thereby litigating a “circuit court case” in the

district court, the defendant, to achieve a more favorable result at trial, faces the task of

having to convince the jury to discredit what may be a substantial amount of plaintiff’s

evidence in order to reduce the final award to an amount below $24,900. Thus, by

submitting an offer of judgment just below the district court’s jurisdictional maximum

while litigating a “circuit court case,” plaintiff may be able to gain an unfair advantage

under the jurisdictional and procedural rules by recovering nearly the same amount

(either $24,900 or $25,000), regardless of whether defendant accepts or rejects the offer

of judgment.

                                  4. JURY CONFUSION

       Pleading a jurisdictional amount in bad faith in the district court may also entail

interference with the jury function. The presentation of evidence of injury typical of a

“circuit court case” may, as explained above, unfairly and directly disadvantage the

defendant. It may also unfairly and indirectly disadvantage the defendant by skewing in

plaintiff’s favor a jury finding of liability, despite the fact that findings of injury and

liability are distinct considerations. Professor Brian Bornstein, for example, asserted this

result after presenting mock jurors with factual scenarios in which evidence of liability

was held constant while evidence of the magnitude of injury varied. Bornstein concluded

that fact-finders “will make different [liability] judgments depending upon the severity of




                                             19
the plaintiff[’]s injury.” 17 That is, the more abundant the evidence of injury presented,

the more likely it is, all else being equal, that liability will be found. This is not only a

matter of social-science evidence, but a matter that may be seen as affirmed by ordinary

and commonsense understandings of human psychology: where two parties present

evidence and seek damages for injuries done to a single arm, the party who is allowed to

present evidence, beyond the scope of the case, that he or she also suffered injury to the

other three limbs will tend to fare better between the two litigants. Evidence of the

injuries to all four limbs might be relevant in a “circuit court case,” but in the district

court, evidence of injury beyond the one arm might be irrelevant and prejudicially

excessive. Consequently, the plaintiff’s advantaging himself or herself of such an effect

might well suggest bad faith. 18

                                   5. JURY INFLUENCING

         By litigating a “circuit court case” in the district court, the plaintiff may also take

advantage of another cognitive bias, known as the “anchoring effect,” that could affect

the jury. According to Professor Daniel Kahneman, this “occurs when people consider a

particular value for an unknown quantity before estimating that quantity.” 19 He asserts

that the anchoring effect influences decisions even if the “particular value” considered


17
  Bornstein, From Compassion to Compensation: The Effect of Injury Severity on Mock
Jurors’ Liability Judgments, Journal of Applied Social Psychology, 28:16 (1998),
pp 1477, 1478, 1485.
18
  Defendant here challenged plaintiff’s offering of “excessive” evidence of injury as
“cumulative.” The motion was opposed by plaintiff and denied by the trial court.
19
     Kahneman, Thinking, Fast and Slow (Farrar, Straus, and Giroux, 2011), p 119.



                                               20
has nothing to do with the quantity to be estimated. In the context of a jury trial, the

anchoring effect suggests that the jury’s final award may sometimes be unduly affected

by a large initial presentation of damages. 20 Accordingly, a jury may rely on a plaintiff’s

initial “anchoring value” to set the award’s range and then reach a final award by

“discounting.” 21 Consider the case, for example, in which a plaintiff who has suffered

injury to four limbs is allowed to sue in the district court and the jury apprehends--

perhaps from the presentation of the case or from its own inferences-- that the value of

the claim is $100,000. The jury may in the end decide to “discount” the claim by some

amount, say 50%, on the basis that the testimony regarding pain and suffering was only

partially credible, yielding a final award of $50,000. The court will reduce the $50,000

award to $25,000, in accordance with the plaintiff’s pleading and the limits of its own

jurisdiction. If, however, the plaintiff had been required to litigate the case in the district

court as a “district court case,” say one in which he or she had suffered injury only to one

arm, the jury’s 50% discount would have applied to a $25,000 claim, yielding a final

post-discount award of $12,500. While a plaintiff may have no control over the discount

a jury applies to the amount the plaintiff seeks to recover, by litigating a “circuit court


20
   See, e.g., Chopra, The Psychology of Asking a Jury for a Damage Award, Plaintiff
Magazine, March 2013, p 7 (“Early research looking at the way jurors used anchoring in
the context of jury damage awards suggested that the larger the lump sum request made
by plaintiff’s counsel, the larger the average award.”); Sunstein et al., Assessing Punitive
Damages (With Notes on Cognition and Valuation in Law), Behavioral Law &
Economics (Sunstein ed) (Cambridge University Press, 2000), p 235 (“The amount
demanded by the plaintiff also affected the size of the awards, most likely an anchoring
effect, which influences the award directly . . . .”).
21
     See Sunstein et al., Assessing Punitive Damages, p 243.



                                              21
case” in the district court, a plaintiff separates the value of the claim from the amount of

damages sought and potentially facilitates a legal environment in which the anchoring

bias inures to his or her advantage.

                                       III. CONCLUSION

       A party pleads in bad faith by setting forth an amount in controversy within the

district court’s jurisdiction while intending to litigate a “circuit court case” in the district

court. See Fix, 83 Mich. at 563. While bad-faith pleadings are rare, when they do occur,

they undermine the law of our state and the integrity of our judicial process, and they

give rise to conditions at trial in which a party may be unfairly prejudiced. In particular,

because each of the parties may, under some circumstances, view litigating a “circuit

court case” in the district court as being within the party’s interest, the district court is

obligated to be vigilant in identifying bad-faith conduct, and it must be prepared to

“question sua sponte its own jurisdiction” in order to preserve the aforementioned values.

Straus, 459 Mich. at 532. Such jurisdiction may be questioned “at any stage of the

proceeding,” and when the circumstances clearly demonstrate that jurisdiction has been

obtained by a pleading in bad faith, the case must be dismissed. Estate of Fraser, 288
Mich. at 394.


                                                           Stephen J. Markman




                                              22